Matter of Akeelah D.C.-S. (Cheniqua C.-S.) (2015 NY Slip Op 02473)





Matter of Akeelah D.C.-S. (Cheniqua C.-S.)


2015 NY Slip Op 02473


Decided on March 25, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 25, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
MARK C. DILLON
L. PRISCILLA HALL
ROBERT J. MILLER, JJ.


2014-00021
2014-00049
 (Docket Nos. B-9905-13, B-9906-13)

[*1]In the Matter of Akeelah D.C.-S. (Anonymous). SCO Family of Services, et al., respondents;
andCheniqua C.-S. (Anonymous), appellant. (Proceeding No. 1)
In the Matter of Autumn P. C.-S. (Anonymous). SCO Family of Services, et al., respondents;
andCheniqua C.-S. (Anonymous), appellant. (Proceeding No. 2)


Steven P. Forbes, Jamaica, N.Y., for appellant.
Carrieri & Carrieri, P.C., Mineola, N.Y. (Ralph R. Carrieri of counsel), for respondent SCO Family of Services.
Seymour W. James, Jr., New York, N.Y. (Tamara A. Steckler and Patricia Colella of counsel), attorney for the children.

DECISION & ORDER
Appeals from two orders of fact-finding and disposition of the Family Court, Kings County (Daniel Turbow, J.) (one as to each child), both dated October 22, 2013. The orders, after a fact-finding hearing, found that the mother abandoned and permanently neglected the subject children and, upon her failure to appear at the dispositional hearing, terminated her parental rights and transferred guardianship and custody of the subject children to the Commissioner of Social Services of the City of New York and the SCO Family of Services for the purpose of adoption.
ORDERED that the appeals from so much of the orders of fact-finding and disposition as terminated the mother's parental rights and freed the children for adoption, upon her failure to appear at the dispositional hearing, are dismissed, without costs or disbursements; and it is further,
ORDERED that the orders of fact-finding and disposition are affirmed insofar as reviewed, without costs or disbursements.
The mother may not appeal from the dispositional portion of the orders in light of her failure to appear at the dispositional hearing (see Matter of Male G. [David D.], 121 AD3d 789, 790; Matter of Jahira N.D. [Shaniqua S.S.], 111 AD3d 826, 826-827; Matter of Amber Megan D., 54 AD3d 338, 338).
The Family Court correctly found that the evidence adduced at the fact-finding hearing established, by clear and convincing evidence, that the mother abandoned the subject children during the six-month period before the filing of the petition. The mother's "minimal, sporadic, and insubstantial" contact with the children during that period was insufficient to overcome a showing of abandonment (Matter of Jessie Skyler D. [Donna S.], 88 AD3d 703, 704; see Matter of R. Children [Ronald R.-Heath R.], 119 AD3d 947, 948; Matter of Jayquan J. [Clint J.], 77 AD3d 947, 948; Matter of Xtacys Nayarie M. [Jose Rubin M.], 74 AD3d 970, 971; Matter of Peteress Reighly B., 62 AD3d 695, 696; Matter of Jeremiah Kwimea T., 10 AD3d 691, 692). In light of our determination, we need not address the mother's contention that she did not permanently neglect the subject children (see Matter of Anthony R. G.-W. [Craig W.], 121 AD3d 893, 894; Matter of Messiah Quwan D., 288 AD2d 383, 384).
MASTRO, J.P., DILLON, HALL and MILLER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court